  Case: 1:16-cv-04631 Document #: 136-2 Filed: 03/22/19 Page 1 of 5 PageID #:4673




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


 DORIS CAMPBELL, et al.                            )
                                                   )
         Plaintiffs,                               )
                                                   )      No. 1:16-cv-04631
         v.                                        )
                                                   )
 CHARLES A. WHOBREY, et al.,                       )      The Honorable Edmond E. Chang
                                                   )
         Defendants.                               )
                                                   )
                                                   )


DECLARATION OF HOWARD KAPLAN IN SUPPORT OF DEFENDANTS’ MOTION
   FOR SUMMARY JUDGMENT AND STATEMENT OF UNDISPUTED FACTS

        I, Howard Kaplan, declare as follows:

        1.        I am an attorney at Kirkland & Ellis LLP, counsel for Defendants in the above-

captioned case.

        2.      I submit this declaration in support of Defendants’ Motion for Summary Judgment

and Statement of Undisputed Facts.

        3.      Attached as Exhibit 1 is a true and correct copy of Segal Consulting’s June 30,

2014 report titled “Impact of Kroger Liability Transfer Proposal” (DEF_CENTRALST_000016–

22), filed under seal.

        4.      Attached as Exhibit 2 is a true and correct copy of the Minutes of the July 15, 2014

Meeting of the Pension Board of the Central States, Southeast and Southwest Areas Pension Fund

(the “Fund”) (DEF_CENTRALST_000001–08), filed under seal.

        5.      Attached as Exhibit 3 is a true and correct copy of a letter dated March 20, 2015

from The Kroger Co. (“Kroger”) to the International Brotherhood of Teamsters (the “IBT”)

(DEF_CENTRALST_000355–56).
 Case: 1:16-cv-04631 Document #: 136-2 Filed: 03/22/19 Page 2 of 5 PageID #:4674




       6.        Attached as Exhibit 4 is a true and correct copy of a letter dated April 10, 2015

from Kroger and the IBT to Thomas Nyhan (DEF_CENTRALST_000040–43).

       7.        Attached as Exhibit 5 is a true and correct copy of a draft letter dated April 2015

from Thomas Nyhan to Kroger and the IBT (DEF_CENTRALST_000196–198).

       8.        Attached as Exhibit 6 is a true and correct copy of a letter dated April 15, 2015

from Thomas Nyhan to Kroger and the IBT (DEF_CENTRALST_000049–51).

       9.        Attached as Exhibit 7 is a true and correct copy of an Interoffice Memorandum

dated April 28, 2015 from James Condon to Thomas Nyhan and Mark Angerame

(DEF_CENTRALS_000112–124), filed under seal.

       10.       Attached as Exhibit 8 is a true and correct copy of Segal Consulting’s May 20,

2015        report      titled      “Analysis    of    Kroger        Liability     Transfer    Proposal”

(DEF_CENTRALST_000303–310), filed under seal.

       11.       Attached as Exhibit 9 is a true and correct copy of the Minutes of the July 14, 2015

Meeting of the Fund’s Pension Board (DEF_CENTRALST_000059–63).

       12.       Attached as Exhibit 10 is a true and correct copy of Segal Consulting’s May 27,

2016   report        titled      “Updated   Analysis   of   Kroger     Liability    Transfer   Proposal”

(DEF_CENTRALST_000393–401), filed under seal.

       13.       Attached as Exhibit 11 is a true and correct copy of a letter dated July 15, 2016

from Thomas Nyhan to Kenneth Hoffman (DEF_CENTRALST_000362–368).

       14.       Attached as Exhibit 12 is a true and correct copy of an e-mail dated July 21, 2016

from Thomas Nyhan to Kenneth Hoffman (DEF_CENTRALST_000370).

       15.       Attached as Exhibit 13 is a true and correct copy of a letter dated July 23, 2016

from Kenneth Hoffman to Thomas Nyhan (DEF_CENTRALST_000372–377).
  Case: 1:16-cv-04631 Document #: 136-2 Filed: 03/22/19 Page 3 of 5 PageID #:4675




        16.   Attached as Exhibit 14 is a true and correct copy of the Minutes of the September

13, 2016 meeting of the Fund’s Pension Board (DEF_CENTRALST_000316–335), filed under

seal.

        17.   Attached as Exhibit 15 is a true and correct copy of a letter dated October 21, 2016

from Kenneth Hoffman to Thomas Nyhan (R. 97-9).

        18.   Attached as Exhibit 16 is a true and correct copy of a letter dated November 4,

2016 from Thomas Nyhan to Kenneth Hoffman (R. 97-25).

        19.   Attached as Exhibit 17 is a true and correct copy of the Minutes of the January 31,

2018 meeting of the Fund’s Pension Board (DEF_CENTRALST_000448–461), filed under seal.

        20.   Attached as Exhibit 18 is a true and correct copy of a settlement agreement and

release dated February 2, 2018 executed by the Fund, Kroger, and certain of Kroger’s affiliates

(DEF_CENTRALST_000502–513).

        21.   Attached as Exhibit 19 is a true and correct copy of a settlement agreement and

release dated February 2, 2018 executed by the Fund, Southstar LLC, Kroger and certain of their

affiliates (DEF_CENTRALST_000514–526).

        22.   Attached as Exhibit 20 is a true and correct copy of a letter dated February 1, 2019

from Bradley Weidenhammer, who represents Defendants, to Amanda Amert, who represents

Plaintiffs.
Case: 1:16-cv-04631 Document #: 136-2 Filed: 03/22/19 Page 4 of 5 PageID #:4676




DATED: March 22, 2019                 Respectfully submitted,

                                      /s/ Howard Kaplan
                                      Howard Kaplan (ARDC # 6306286)
                                      Kirkland & Ellis LLP
                                      300 North LaSalle
                                      Chicago, IL 60654

                                      Attorney for Defendants
  Case: 1:16-cv-04631 Document #: 136-2 Filed: 03/22/19 Page 5 of 5 PageID #:4677




                               CERTIFICATE OF SERVICE

       I, Howard Kaplan, an attorney, certify that on this 22nd day of March, 2019, I caused a

copy of the foregoing to be served through the Court’s ECF system, which will serve all counsel

of record.

                                                   /s/ Howard Kaplan
                                                   Howard Kaplan
